Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
We have examined petitioner’s challenges relating to the propriety of the disciplinary proceeding brought against him and find them to be unpersuasive. Contrary to petitioner’s claim, the record indicates that the Hearing Officer was *584properly designated in accordance with the appropriate regulation. Moreover, we find no support in the record for petitioner’s claim that the Hearing Officer was biased, nor do we find proof that the outcome of the hearing flowed from the alleged bias.
Mikoll, J. P., Mercure, Crew III, Weiss and Yesawich Jr., JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.